Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
With respect to amendments received on 1/25/2021 from applicant, Examiner respectfully seeks, if possible (and if still relevant), clarification in subsequent response with respect to the following limitations of claim 1: “receiving…a first set of data features and patterns of fraud occurring within the first set of data features”. Examiner notes applicant specification seems to group the feature and pattern concepts throughout the specification, and seems to be relatively indistinguishable in view of Applicant’s specification. Examiner fails to see what truly differentiates features from patterns, or, more specifically, where the specification discloses “patterns of fraud occurring within the [first] set of data features”, and fails to see where the specification elucidates such relationship between the features and patterns. Examiner respectfully contends, if anything, it would be the features of fraud occurring within the first set of data patterns, particularly in view of Fig. 1B, as it would seem patterns comprise features, and not the other way around.

Election/Restrictions

The amendment filed on 1/25/2021 amending the claims such that they are no longer drawn to the elected invention and presenting only claims drawn to a non-elected invention is 

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Originally filed claims 1-19, received 8/27/2020, drawn to a method of receiving, from a first blockchain node, a first set of data analytics generated from mining deposit activity of a first financial institution, classified in G06Q20/4016.

II. Newly filed claims, 1-19, received 1/25/2021, drawn to receiving, from a blockchain, a first set of data features and patterns of fraud occurring within the first set of data features generated by a first blockchain node from mining deposit activity … via a secret analytical model of the first blockchain node, classified in G06F21/602 and G06F21/00.

Inventions I and II are related as sub combinations disclosed as usable together in a single combination. The sub combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.

Examiner maintains that they do not overlap in scope and are not obvious variants. Furthermore, in the instant case, subcombination II has separate utility in of itself, as the 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 

The inventions require a different field of search (e.g., employing different search strategies or search queries). The particular differences between groupings I and II, are a secret analytical model deriving features and patterns as a basis for detecting patterns of fraudulent activity, conversely from blockchain server sending features and patterns of fraudulent activity on the basis of data analytics, not requiring blockchain node to compute features and patterns derived from data analytics, and also not requiring a secret analytical model. The new differences would require a different field of search that is distinct (e.g., searching in G06F21/602 and G06F21/00, as well as text searches directed to the shift of invention, namely 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-19 received on 1/25/2021 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/M.A.M./Examiner, Art Unit 3695                                                                                                                                                                                                        

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        March 12, 2021